THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.




Exchange Agreement




THIS EXCHANGE AGREEMENT (this “Agreement”) is executed as of July 15, 2016 by
and between Vapor Hub International Inc., a Nevada corporation (the “Company”),
and Iliad Research and Trading, L.P., a Utah limited partnership, its successors
and/or assigns (“Holder”). Capitalized terms not defined herein shall have the
same meaning as set forth in the Original Note (as defined below).

A.

Pursuant to that certain Note Purchase Agreement dated August 12, 2015 between
Holder and the Company (the “Purchase Agreement”), the Company issued to Holder
a certain Promissory Note in the original principal amount of $245,000.00 and
having an original issue date of August 12, 2015 (the “Original Note”).




B.

On May 12, 2016, Holder and Company exchanged the Original Note for a new
Promissory Note in the original principal amount $272,250.00 and having an
original issue date of August 12, 2015 (the “First Exchange Note”).  




Subject to the terms of this Agreement, Holder and the Company desire to
exchange (such exchange is referred to as the “Note Exchange”) the First
Exchange Note for a new Promissory Note in the original principal amount of
$81,631.88 and substantially in the form attached hereto as Exhibit A (the
“Second Exchange Note”). The Note Exchange will consist of Holder surrendering
the First Exchange Note in return for the Second Exchange Note. Other than the
surrender of the First Exchange Note, no consideration of any kind whatsoever
shall be given by Holder to the Company in connection with this Agreement.  




C.

Pursuant to the terms and conditions hereof, Holder and the Company agree to
exchange the First Exchange Note for the Second Exchange Note.




NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:

1.

Issuance of Second Exchange Note. Upon execution of this Agreement, Holder will
surrender the First Exchange Note to the Company and the Company will issue to
Holder the Second Exchange Note. In conjunction therewith, the Company hereby
confirms that the First Exchange Note represents the Company’s unconditional
obligation to pay the outstanding balance of such note pursuant to the terms of
the First Exchange Note. The Company and Holder agree that upon surrender, the
First Exchange Note will be cancelled and the remaining amount owed to Holder in
consideration of the Note Exchange shall hereafter be evidenced solely by the
Second Exchange Note.

2.

Exchange Fee; Affirmation of Outstanding Balance. The Company acknowledges that
the Outstanding Balance (as defined in the Second Exchange Note) of the Second
Exchange Note includes an exchange fee in the amount of $2,500.00 (the “Exchange
Fee”), which sum was added to the Outstanding Balance of the Second Exchange
Note in consideration of the accommodations granted to the Company and the legal
and other fees incurred by Holder in connection with the Note Exchange. Holder
and the Company acknowledge and agree that the Outstanding Balance of the Second
Exchange Note upon its issuance, including the application of the Exchange Fee,
is $81,631.88.





--------------------------------------------------------------------------------







3.

Closing Date; Deliveries. The closing of the transaction contemplated hereby
(the “Closing”) along with the delivery of the First Exchange Note and the other
Exchange Documents (as defined below) shall occur on the date that is mutually
agreed to by the Company and Holder (the “Closing Date”) by means of the
exchange by express courier and email of .pdf documents, but shall be deemed to
have occurred at the offices of Hansen Black Anderson Ashcraft PLLC in Lehi,
Utah. On the Closing Date, prior to or contemporaneously with the execution and
delivery of this Agreement, the following events shall occur:

3.1.

The Company shall execute and deliver to Holder the Secretary’s Certificate
substantially in the form attached hereto as Exhibit B (the “Secretary’s
Certificate”).

3.2.

The Company shall issue the Second Exchange Note to Holder.

3.3.

Mutual delivery of all other Exchange Documents, including without limitation
this Agreement.

3.4.

Holder shall deliver the First Exchange Note to the Company for cancellation.

3.5.

Company shall have delivered to Holder a fully executed Irrevocable Letter of
Instructions to Transfer Agent substantially in the form attached hereto as
Exhibit C (the “TA Letter”) acknowledged and agreed to in writing by Company’s
transfer agent (the “Transfer Agent”).

3.6.

Company shall have delivered to Holder a fully executed Share Issuance
Resolution to be delivered to the Transfer Agent substantially in the form
attached hereto as Exhibit D.

4.

Holding Period, Tacking and Legal Opinion. The Company represents, warrants and
agrees that for the purposes of Rule 144 (“Rule 144”) of the Securities Act of
1933, as amended (the “Securities Act”), the holding period of the Second
Exchange Note will include the holding period of the Original Note and the First
Exchange Note from August 12, 2015, which date is the date that the Original
Note was issued. The Company agrees not to take a position contrary to this
Section 4 in any document, statement, setting, or situation and further
acknowledges that the First Exchange Note has not been amended or altered since
such date. The Company represents that it has ceased to be an issuer described
in Rule 144(i)(1)(i). The Second Exchange Note is being issued in substitution
of and exchange for and not in satisfaction of the First Exchange Note. The
Second Exchange Note shall not constitute a novation or satisfaction and accord
of the First Exchange Note. The Company acknowledges and understands that the
representations and agreements of the Company in this Section 4 are a material
inducement to Holder’s decision to consummate the transactions contemplated
herein.

5.

Representations, Warranties and Covenants of Holder. Holder represents,
warrants, and covenants to the Company that:

5.1.

Investment Purpose. Holder is acquiring the Second Exchange Note for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Holder reserves the right to dispose of
any Conversion Shares (as defined in the Second Exchange Note) (together with
the Second Exchange Note, the “Securities”) issued thereunder at any time in
accordance with or pursuant to an effective registration statement covering such
Conversion Shares or an available exemption under the Securities Act.  

5.2.

Accredited Investor Status. Holder is an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D of the Securities Act.





2







--------------------------------------------------------------------------------







5.3.

Authorization, Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Holder and is a valid and binding agreement
of Holder enforceable in accordance with its terms.

5.4.

Brokers. There are no brokerage commissions, finder’s fees or similar fees or
commissions payable by Holder in connection with the transactions contemplated
hereby based on any agreement, arrangement or understanding with Holder or any
action taken by Holder.

6.

Representations, Warranties, and Covenants of the Company. The Company hereby
makes the representations set forth below and covenants and agrees as follows to
Holder (in addition to those set forth elsewhere herein):

6.1.

Organization and Qualification. The Company has been duly organized, validly
exists and is in good standing under the laws of the State of Nevada.  The
Company has full corporate power and authority to enter into this Agreement and
this Agreement has been duly and validly authorized, executed and delivered by
the Company and is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforcement may
be limited by the United States Bankruptcy Code and laws effecting creditors’
rights, generally.

6.2.

Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Second Exchange Note, and each of the
other Exchange Documents and to issue the Securities in accordance with the
terms hereof, (ii) the execution and delivery of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby, including, without limitation, the issuance of the Securities, have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Exchange Documents have been duly executed and delivered
by the Company, (iv) the Exchange Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as such enforcement may be limited by the United States
Bankruptcy Code and laws effecting creditors’ rights, generally, and (v) the
Company’s signatory has full corporate or other requisite authority to execute
the Exchange Documents and to bind the Company. The Company’s Board of Directors
has duly adopted a resolution authorizing this Agreement and ratifying its
terms, as indicated by the Secretary’s Certificate.

6.3.

Issuance of Securities. The issuance of the Securities is duly authorized and
the Securities are and will be, upon issuance, free and clear of all taxes,
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description other than liens in favor
of Holder, and when issued will be validly issued, fully paid and
non-assessable.

6.4.

No Conflicts. The execution and delivery by the Company of, and the performance
by the Company of its obligations under this Agreement in accordance with the
terms of this Agreement will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with the terms of this Agreement.

6.5.

SEC Documents: Financial Statements. None of the Company’s filings (“SEC
Documents”) filed with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements





3







--------------------------------------------------------------------------------







made therein, in light of the circumstances under which they were made, not
misleading. Since August 12, 2015, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  

6.6.

Brokers. The Company has taken no action which would give rise to any claim by
any person for a brokerage commission, placement agent or finder’s fees or
similar payments by Holder relating to this Agreement or the transactions
contemplated hereby.  The Company shall indemnify and hold harmless each of
Holder, its employees, officers, directors, stockholders, managers, members,
agents, attorneys, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees.

6.7.

Authorization and Issuance.  The First Exchange Note and the Original Note were
authorized by all necessary company action and validly issued and executed, and
the Company’s signatory had full corporate or other requisite authority to
execute such agreements and to bind the Company.

6.8.

Holding Period. After due inquiry, the Company represents and warrants that at
all times, the Company has complied in all material respects with all applicable
securities and other applicable laws in relation with the issuance, holding and
transfers of the Original Note and the First Exchange Note. To the Company’s
knowledge, no violation of securities and other applicable laws occurred in
connection with the acquisition, issuance, or holding of the Original Note and
the First Exchange Note.

6.9.

No Modifications. No written document, agreement, instrument, contract,
amendment or modification to the First Exchange Note exists that supplements,
modifies, or amends the terms set forth in the First Exchange Note.

6.10.

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a material adverse effect on the Company
or its operations.

6.11.

No Additional Consideration. The Company has not received any cash or property
consideration in any form whatsoever for entering into this Agreement, other
than the surrender of the First Exchange Note.

6.12.

Recitals.  All of the information, facts and representations set forth in the
Recitals section of this Agreement are in all respects true and accurate as of
the date hereof and are incorporated as representations and warranties of the
Company as if set forth in this Section 6.

6.13.

Issuer Status. Until the full repayment of the Second Exchange Note, the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

6.14.

Acknowledgement of Obligations. The Company hereby acknowledges, confirms and
agrees that the obligations of the Company to Holder under the Second Exchange
Note are unconditionally owed by the Company to Holder without offset, defense
or counterclaim of any kind, nature or description whatsoever.





4







--------------------------------------------------------------------------------







6.15.

Termination. The Purchase Agreement and all other Transaction Documents (as
defined in the Purchase Agreement) are hereby terminated with respect to the
First Exchange Note, but remain in full force and effect with respect to the
Second Exchange Note. All references in the Transaction Documents to the First
Exchange Note shall hereafter be deemed to be references to the Second Exchange
Note.      

7.

Deliverables; Exchange Documents. Together with its execution of this Agreement,
the Company shall execute and deliver the Secretary’s Certificate, the TA Letter
and the Share Issuance Resolution. This Agreement, the Secretary’s Certificate,
the Second Exchange Note, the TA Letter, the Share Issuance Resolution and any
other documents, agreements, or instruments entered into or delivered in
connection with this Agreement, or any amendments to any of the foregoing, are
collectively referred to as the “Exchange Documents”. For the avoidance of
doubt, all of the Transaction Documents entered into by the parties in
connection with the Purchase Agreement (other than the First Exchange Note)
shall continue to apply to the Second Exchange Note as if the Second Exchange
Note was issued concurrently therewith.

8.

Reservation of Shares. At all times during which the Second Exchange Note is
outstanding, Company will reserve from its authorized and unissued Common Stock
to provide for the issuance of Common Stock upon the full conversion of the
Second Exchange Note at least (i) three (3) times the number of shares of Common
Stock obtained by dividing the Outstanding Balance by the Conversion Price (as
defined in the Second Exchange Note) (the “Share Reserve”), but in any event not
less than 100,000,000 shares of Common Stock shall be reserved at all times for
such purpose (the “Transfer Agent Reserve”). Company further agrees that it will
cause the Transfer Agent to immediately add shares of Common Stock to the
Transfer Agent Reserve in increments of 10,000,000 shares as and when requested
by Holder in writing from time to time, provided that such incremental increases
do not cause the Transfer Agent Reserve to exceed the Share Reserve. In
furtherance thereof, from and after the date hereof and until such time that the
Second Exchange Note has been paid in full, Company shall require the Transfer
Agent to reserve for the purpose of issuance of Conversion Shares under the
Second Exchange Note, a number of shares of Common Stock equal to the Transfer
Agent Reserve. Company shall further require the Transfer Agent to hold such
shares of Common Stock exclusively for the benefit of Holder and to issue such
shares to Holder promptly upon Holder’s delivery of a conversion notice under
the Second Exchange Note. Finally, Company shall require the Transfer Agent to
issue shares of Common Stock pursuant to the Second Exchange Note to Holder out
of its authorized and unissued shares, and not the Transfer Agent Reserve, to
the extent shares of Common Stock have been authorized, but not issued, and are
not included in the Transfer Agent Reserve. The Transfer Agent shall only issue
shares out of the Transfer Agent Reserve to the extent there are no other
authorized shares available for issuance and then only with Holder’s written
consent.

9.

Releases and Waivers.

9.1.

Upon the full repayment of the Second Exchange Note (referred to as “Payment in
Full”), Holder will release and forever discharge the Company of and from any
and all manner of actions, suits, debts, sums of money, contracts, agreements,
claims and demands at law or in equity, that Holder had, or may have arising
from the First Exchange Note.

9.2.

The Company hereby affirms that the obligations under the Second Exchange Note
and as set forth herein are valid and binding obligations of the Company, and
hereby waives, to the fullest extent allowable under law, any and all defenses
that may be available to a debtor under applicable state and federal law
including, without limiting the foregoing, any and all defenses available to a
debtor or maker under the provisions of the Uniform Commercial Code pertaining
to negotiable instruments.





5







--------------------------------------------------------------------------------







9.3.

Upon execution of this Agreement, the Company releases and forever discharges
Holder of and from any and all manner of actions, suits, debts, sums of money,
contracts, agreements, claims and demands at law or in equity, that the Company
had, or may have arising from the First Exchange Note.

10.

Miscellaneous. The provisions set forth in this Section 10 shall apply to this
Agreement, as well as all other Exchange Documents as if these terms were fully
set forth therein.

10.1.

Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party consents to and expressly agrees that the
exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or the relationship of the parties or their affiliates shall be
in Salt Lake County, Utah. Without modifying the parties’ obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions (as defined in the
Purchase Agreement), each party hereto submits to the exclusive jurisdiction of
any state or federal court sitting in Salt Lake County, Utah in any proceeding
arising out of or relating to this Agreement and agrees that all Claims (as
defined in the Arbitration Provisions) in respect of the proceeding may only be
heard and determined in any such court and hereby expressly submits to the
exclusive personal jurisdiction and venue of such court for the purposes hereof
and expressly waives any claim of improper venue and any claim that such courts
are an inconvenient forum. Each party hereto hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to its address as set forth in the Purchase Agreement, such service to become
effective ten (10) days after such mailing.

10.2.

Arbitration of Claims. Each party agrees that any dispute arising out of or
relating to this Agreement or any other Exchange Document shall be subject to
the Arbitration Provisions.

10.3.

Successors and Assigns; Third Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of the
parties hereto. Except as otherwise expressly provided herein, no person other
than the parties hereto and their successors and permitted assigns is intended
to be a beneficiary of this Agreement.

10.4.

Pronouns.  All pronouns and any variations thereof in this Agreement refer to
the masculine, feminine or neuter, singular or plural, as the context may permit
or require.

10.5.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. The parties hereto confirm that any electronic copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.

10.6.

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

10.7.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.





6







--------------------------------------------------------------------------------







10.8.

Entire Agreement. This Agreement, together with the Second Exchange Note, the
other Exchange Documents, and the Transaction Documents, constitutes and
contains the entire agreement between the parties hereto, and supersedes all
prior oral or written agreements and understandings between Holder, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Holder makes any representation, warranty,
covenant or undertaking with respect to such matters.

10.9.

No Reliance. The Company acknowledges and agrees that neither Holder nor any of
its officers, directors, members, managers, representatives or agents has made
any representations or warranties to the Company or any of its officers,
directors, stockholders, agents, representatives, or employees except as
expressly set forth in the Exchange Documents and, in making its decision to
enter into the transactions contemplated by the Exchange Documents, the Company
is not relying on any representation, warranty, covenant or promise of Holder or
its officers, directors, members, managers, agents or representatives other than
as set forth in the Exchange Documents.

10.10.

Amendment. Any amendment, supplement or modification of or to any provision of
this Agreement, shall be effective only if it is made or given by an instrument
in writing (excluding any email message) and signed by the Company and Holder.

10.11.

No Waiver. No forbearance, failure or delay on the part of a party hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver of any provision of this Agreement
shall be effective (a) only if it is made or given in writing (including an
email message) and (b) only in the specific instance and for the specific
purpose for which made or given.

10.12.

Assignment. Notwithstanding anything to the contrary herein, the rights,
interests or obligations of the Company hereunder may not be assigned, by
operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of Holder, which consent may be withheld at the sole
discretion of Holder; provided, however, that in the case of a merger, sale of
substantially all of the Company’s assets or other corporate reorganization,
Holder shall not unreasonably withhold, condition or delay such consent. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Holder hereunder may be assigned by Holder to a third
party, including its financing sources, in whole or in part.

10.13.

Advice of Counsel. In connection with the preparation of this Agreement and all
other Exchange Documents, each of the Company, its stockholders, officers,
agents, and representatives acknowledges and agrees that the attorney that
prepared this Agreement and all of the other Exchange Documents acted as legal
counsel to Holder only.  Each of the Company, its stockholders, officers,
agents, and representatives (a) hereby acknowledges that he/she/it has been, and
hereby is, advised to seek legal counsel and to review this Agreement and all of
the other Exchange Documents with legal counsel of his/her/its choice, and (b)
either has sought such legal counsel or hereby waives the right to do so.  

10.14.

No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.

10.15.

Attorneys’ Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Exchange Documents,
the parties agree that the





7







--------------------------------------------------------------------------------







party who is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees and expenses paid by such prevailing party in
connection with the litigation and/or dispute without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses.  Nothing herein shall restrict or impair a court’s power to award fees
and expenses for frivolous or bad faith pleading.

10.16.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER EXCHANGE
DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT
TO DEMAND TRIAL BY JURY.

10.17.

Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

10.18.

Notices. Unless otherwise specifically provided for herein, all notices, demands
or requests required or permitted under this Agreement to be given to the
Company or Holder shall be given as set forth in the “Notices” section of the
Purchase Agreement.

10.19.

Survival of Representations and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement for the maximum time allowable by applicable law.

10.20.

Transaction Fees. Each party shall be responsible for its own attorneys’ fees
and other costs and expenses associated with documenting and closing the
transaction contemplated by this Agreement.

10.21.

Specific Performance. The Company and Holder acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Exchange Documents were not performed in accordance with its
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions, without (except as
specified in the Arbitration Provisions) the necessity to post a bond, to
prevent or cure breaches of the provisions of this Agreement or such other
Exchange Document and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

10.22.

Time is of the Essence. Time is expressly made of the essence of each and every
provision of this Agreement and the Exchange Documents.

10.23.

Voluntary Agreement. The Company has carefully read this Agreement and each of
the other Exchange Documents and has asked any questions needed for the Company
to understand the terms, consequences and binding effect of this Agreement and
each of the other Exchange Documents and





8







--------------------------------------------------------------------------------







fully understand them. The Company has had the opportunity to seek the advice of
an attorney of the Company’s choosing, or has waived the right to do so, and is
executing this Agreement and each of the other Exchange Documents voluntarily
and without any duress or undue influence by Holder or anyone else.

[Remainder of the page intentionally left blank; signature page to follow]





9







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Exchange Agreement to be duly executed on its behalf (if an entity, by one of
its officers thereunto duly authorized) as of the date first above written.

HOLDER:




ILIAD RESEARCH AND TRADING, L.P.




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager







       By: /s/ John M. Fife

       John M. Fife, President










COMPANY:




VAPOR HUB INTERNATIONAL INC.







By:

 /s/ Lori Winther

Name:

Lori Winther

Title:

Chief Financial Officer







ATTACHMENTS:




Exhibit A

Second Exchange Note

Exhibit B

Secretary’s Certificate

Exhibit C

TA Letter

Exhibit D

Share Issuance Resolution











[Signature Page to Exchange Agreement]





